Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PCT WO 01/64570.
PCT ‘570 taught that those skilled in the art would have formed a part of composite material comprising a preform comprised of a reinforcing fiber mesh made by filament winding around spurs of the like of a frame and to which a thermoplastic or thermosetting matrix has been added and cured wherein the axis of the spurs or the like and those of one or more reels have different orientations so as to provide a mesh of fibers with a three-dimensional shape, see Figures 3 and 4, spurs 64, 66, 68 and reel 70, noting that there could be more reels and/or spurs but that there are at least a total of four, page 2, lines 9-21, page 3, line 17—age 4, line 2page 5, line 21-page 6, line 16, page 7, lines 6-14 and .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO 01/64570 in view of any one of Mayes, Jr. et al (US 4137354) or Harris et al (US 4460531).
The reference to PCT ‘570 is discussed at length above. Applicant is referred to the same for a complete discussion of the reference. The reference taught that the filaments wound between the spurs and/or reels was resin impregnated 
Either one of Harris et al (column 3, line 50-67) or Mayes, Jr, et al (column 8, line 59-column 9, line 10) suggested that when winding about spurs (including spurs which are off axis in the final product) it was understood by the ordinary artisan that the resin could be introduced during the winding via a coating of the filaments with resin as the winding proceeded (in much the same manner that PCT ‘570 performed the operation of introducing the resin) or the resin can be overmolded of the would preform by introduction after winding with the preform in a mold. None but the expected results would have been achieved with such alternative processing. It would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the resin to the filament wound preform by overmolding as suggested by either one of Harris et al or Mayes et al as an alternative to impregnating the filaments during the winding of the preform in the process of making the preform which included filaments wound about spurs having axis which are not parallel with one another as expressed by PCT WO 01/64570. 
With respect to claim 2, windings were suggested between pairs of internal reels in order to form bars, see PCT ‘570 Figure 7 for instance. Regarding claim 3, the windings between the pair of reels can be made so that on passing there is a crossing of fibers to create bards that are connected, see Figure 12 of PCT ‘570 and Figures 15 and 16 of Mayes et al. regarding claim 4, note that the reference to PCT ‘570 expressed that the filaments would have been wrapped about the spurs or reels completely. Regarding claim 5, PCT ‘540 clearly taught bar formation between the reels from the windings. Regarding claim 6, the references suggested overmolding to provide the resin. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFRY H AFTERGUT whose telephone number is (571)272-1212.  The examiner can normally be reached on M,W,F 7:30-9, 10:30-5 pm T, Th 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael N Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFRY H AFTERGUT/           Primary Examiner, Art Unit 1746